Name: Commission Regulation (EEC) No 2997/81 of 20 October 1981 amending the Annexes to Council Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/8 Official Journal of the European Communities 21 . 10 . 81 COMMISSION REGULATION (EEC) No 2997/81 of 20 October 1981 amending the Annexes to Council Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in certain third countries Whereas in order to implement the said arrangements , the Annexes to Regulation (EEC) No 3059/78 must be amended, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2242/81 of 21 June 1981 (2), and in particular Articles 15 and 18 thereof, Whereas the Community has negotiated an Agree ­ ment on trade in textile products with Czechoslo ­ vakia ; Whereas in the course of the negotiations the Community and Czechoslovak delegations agreed to recommend to their respective authorities that the arrangements set out in the new Agreement be applied from 1 January 1981 prior to its entry into force ; The Annexes to Council Regulation (EEC) No 3059/78 are hereby amended as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12 . 1978 , p . 1 . 2 OJ No L 221 , 6 . 8 . 1981 , p . 1 . 21 . 10 . 81 Official Journal of the European Communities No L 300/9 ANNEX AMENDMENTS TO THE ANNEXES TO REGULATION (EEC) No 3059/78 Annex I Third paragraph (to read) : 'Products falling within Group VI are not currently covered by the Regulation except where they originate in Hungary, Romania , Poland, Bulgaria and Czechoslovakia .' Annex II Add 'Czechoslovakia . Annex IV CZECHOSLOVAKIA Category Member State 1981 1982 1 D 58 59 (tonnes) F 10 10 I 172 172 BNL 26 26 UK 15 16 IRL 5 5 DK 10 10 GR 20 20 EEC 316 318 2 D 2 466 2 471 (tonnes) F 834 837 I 313 315 BNL 237 243 UK 266 275 IRL 474 475 DK 626 627 GR 284 285 EEC 5 500 5 528 2A D 1 800 1 809 (tonnes) F 250 251 BNL 115 116 UK 190 191 3 D 1 100 1 109 (tonnes) F 120 131 I 30 32 BNL 100 103 UK 25 25 ­ IRL 15 16 DK 60 63 GR 40 41 EEC 1 490 1 520 3A F 85 87 (tonnes) BNL 55 56 UK 22 23 4 D 500 506 (1 000 pieces) F 650 654 I 120 127 BNL 120 125 UK 75 83 IRL 5 6 DK 225 227 GR io 11 EEC 1 705 1 739 No L 300 / 10 Official Journal of the European Communities 21 . 10 . 81 Category Member State 1981 1982 5 D 600 608 (1 000 pieces) F 150 156 I 2.50 256 BNL 60 62 UK 70 79 IRL 3 3 DK 15 17 GR 20 22 , EEC 1 168 1 203 6 D 246 249 (1 000 pieces) F 34 36 I 38 41 BNL 52 53 UK 19 22 IRL 5 5 DK 21 21 GR 10 11 EEC 425 438 7 D 20 21 (1 000 pieces) F 80 80 I 15 16 BNL 20 20 UK 15 16 IRL 2 2 DK 10 10 GR 5 5 EEC 167 170 8 D 350 354 (1 000 pieces) F 100 100 I 100 104 BNL 10 11 UK 60 64 IRL 5 5 DK 15 15 GR 20 20 EEC 660 673 9 D 280 282 (tonnes) F 125 127 I 10 12 BNL 65 66 UK 45 49 IRL 10 10 DK 50 50 GR 10 11 EEC 595 607 10 n F 200 208 (1 000 pairs) 12 D 3 365 2 368 (1 000 pairs) F 1 330 1 349 I 117 145 BNL 339 359 UK 35 76 IRL 5 6 DK 560 561 GR 49 52 EEC 5 800 5 916 (') See Appendix 21 . 10 . 81 Official Journal of the European Communities No L 300/ 11 Category Member State 1981 1982 13 D 530 531 (1 000 pieces) F 105 114 I 60 66 BNL 70 ¢ 74 UK 60 66 IRL 10 10 DK * 25 26 GR 25 25 EEC 885 912 14 B D 67 68 (1 000 pieces) F 7 8 I 10 11 BNL 19 19 UK 10 11 IRL 2 2 DK 10 10 GR 10 10 EEC 135 139 15 B D 92 95 (1 000 pieces) F 18 20 I 14 16 BNL 74 74 UK 69 72 IRL 3 3 DK 5 6 GR 5 5 EEC 280 291 16 D 185 187 (1 000 pieces) F 20 21 I 15 16 BNL 64 64 UK 54 56 IRL 4 4 DK 34 34 GR 9 9 EEC 385 391 17 D 119 121 (1 000 pieces) F 30 33 I 10 12 BNL 15 17 UK 83 86 IRL 3 3 DK 20 20 GR 10 10 EEC 290 302 18 D 130 132 (tonnes) F 10 14 I 9 12 BNL 9 10 UK 72 75 IRL 3 3 DK 8 8 GR 9 9 EEC 250 263 \ No L 300/ 12 Official Journal of the European Communities 21 . 10 . 81 Category Member State 1981 1982 19 (') D 6 077 6 110 (1 000 pieces) F 234 287 I 1 683 1 735 BNL 3 179 3 182 UK 374 457 IRL 32 34 DK 374 382 GR 47 53 EEC 12 000 12 240 20 D 690 690 (tonnes) F 30 33 I 15 18 BNL 18 20 UK 15 18 IRL 5 ' 5 DK 27 27 GR 0 20 20 EEC 820 836 21 D 99 » 100 (1 000 pieces) F 49 51 I 40 42 BNL 24 26 UK 49 53 IRL 5 5 DK 10 10 GR 10 10 EEC 286 297 24 D 322 322 (1 000 pieces) F 136 140 I 10 15 BNL 14 17 UK 24 31 IRL 5 5 DK 15 16 GR 4 5 EEC 530 551 25 D 872 873 (1 000 pieces) F 96 109 I 15 21 BNL 59 65 UK 33 47 IRL 5 6 DK 15 17 GR 5 6 EEC 1 100 1 144 26 D 165 167 (1 000 pieces) F (') 80 81 I 20 21 BNL 15 16 UK 20 21 IRL 4 4 DK 6 6 GR 10 10 EEC 320 326 27 DK 10 11 (1 000 pieces) ( ! ) See Appendix 21 . 10 . 81 Official Journal of the European Communities No L 300/ 13 Category Member State 1981 1982 30 A D 77 86 (1 000 pieces) F 280 280 I 10 12 BNL 5 7 UK 10 14 IRL 5 5 DK 23 23 GR 5 5 EEC 415 432 31 D 260 264 (1 000 pieces) F 43 48 I 100 103 BNL 70 72 UK 87 96 IRL 7 7 DK 20 21 GR 13 13 EEC 600 624 32 D 300 330 (tonnes) F 60 71 I 420 420 BNL 30 . 39 UK 110 131 IRL 12 13 DK 250 250 GR 40 41 EEC 1 222 1 295 33 BNL 400 415 (tonnes) 35 IRL 7 8 (tonnes) DK 11 12 36 D 543 544 (tonnes) F 55 64 I 20 26 BNL 49 55 UK 59 68 IRL 10 10 DK 25 26 GR 49 49 EEC 810 842 37 D 1 180 1 884 (tonnes) F 37 51 I 6 12 BNL 1 8 UK 81 96 IRL 9 10 DK 16 18 GR 70 70 EEC 1 400 1 449 38 A (') I 5 6 (tonnes) (') See Appendix No L 300/ 14 Official Journal of the European Communities 21 . 10 . 81 Category Member State 1981 1982 39 D 541 542 (tonnes) F 25 31 I 20 25 BNL 25 29 UK 25 31 IRL 5 6 DK 15 17 GR 9 10 EEC 665 698 40 I 10 11 (tonnes) 41 BNL 100 104 (tonnes) 61 D 509 510 (tonnes) F 5 8 I 37 41 BNL 28 32 UK 55 61 IRL 2 2 DK 9 10 GR 5 6 EEC 650 670 66 D 164 187 (tonnes) F 14 22 I 19 30 BNL 146 149 UK 458 458 IRL 14 14 DK 96 96 GR 9 10 EEC 920 966 67 D 220 225 (tonnes) F 26 32 I 22 26 BNL 101 103 UK 136 143 IRL 3 3 DK 12 13 GR 5 6 EEC 525 551 69 D 214 217 (1 000 pieces) F 127 131 I 10 15 BNL 30 34 UK 10 16 IRL 3 3 DK 49 49 GR 7 8 EEC 450 473 73 D 190 193 (1 000 pieces) F 55 61 I 15 18 BNL 10 12 UK 120 122 IRL 3 3 DK 20 20 GR 7 8 EEC 420 437 21 . 10 . 81 Official Journal of the European Communities No L 300/ 15 Category Member State 1981 1982 76 D 290 290 (tonnes) F 37 42 I 23 25 BNL 25 27 UK 44 50 IRL 6 6 DK 12 13 GR 14 14 EEC 451 467 77 'D 100 105 (1 000 pairs) F 15 20 I 12 16 BNL 12 14 UK 15 20 IRL 3 3 DK 180 180 GR 11 11 EEC 348 369 78 (') F 75 78 (tonnes) 90 D 1 084 1 085 ( tonnes) F 70 84 I 50 65 BNL 45 54 UK 75 98 IRL 1 2 DK 10 13 GR 15 17 EEC 1 350 1 418 91 D 625 639 (tonnes) F 50 66 I 300 308 BNL 310 310 UK 40 64 IRL 15 16 DK 12 15 GR (') 18 21 EEC 1 370 1 439 y 100 (') UK 15 16 (tonnes) 105 UK 26 27 (tonnes) 110 D 680 690 (tonnes) F 97 108 I 485 489 BNL 290 294 UK 195 215 IRL 5 6 DK 28 30 GR (') 20 22 EEC 1 800 1 854 112 IRL 12 13 (tonnes) (') See Appendix No L 300/ 16 Official Journal of the European Communities 21 . 10 . 81 Category Member State 1981 1982 117 D 188 203 (tonnes) F 80 88 I 258 265 BNL 460 460 UK 228 246 IRL 188 188 DK 128 128 GR 70 70 EEC 1 600 1 648 119 D 192 193 (tonnes) F 0 30 32 I 107 107 BNL 10 15 UK 58 61 IRL 3 3 DK 5 6 GR 5 5 EEC 410 422 (') See Appendix . Appendix to Annex IV Category Supplier country Provisions 10 Czechoslovakia Including products of Category 1 1 19 Czechoslovakia Including products of Category 89 20 Czechoslovakia Including products of Category 118 26 Czechoslovakia Including products of Category 27 38 A Czechoslovakia Including products of Category 38 B 78 Czechoslovakia Including products of Category 81 91 Czechoslovakia A supplementary quantity of 32 tonnes can be imported in 1981 , exceptionally 100 Czechoslovakia A supplementary quantity of 5 tonnes can be imported in 1981 , exceptionally 110 Czechoslovakia Including products of Category 109 119 Czechoslovakia Including products of Category 118 Annex V In footnote (2) to Article 1 , add the following : In the case of Czechoslovakia it will enter into force on 1 January 1982 .' Annex IX Add 'Czechoslovakia . Annex X Article 3 :  The title to read 'Poland and Czechoslovakia .  Third line of paragraph 1 to read '. . . imported from Poland or Czechoslovakia into the Commu ­ nity . . .'  Last line of paragraph 1 to read '. . . request consultations with Poland or Czechoslovakia . .  Second line of paragraph 4 to read : '. . . imported from Poland or Czechoslovakia . .  Paragraph 4, add : '. . . In case of suspension , the Community will give a notice of 10 working days to enable Czechoslovakia to remedy the situation . . 21 . 10 . 81 Official Journal of the European Communities No L 300/ 17 Annex XI Supplier country Group I Group II Groups III to VI Czechoslovakia 0-2 % 1-2 % 4 % Annex XIII Add 'Czechoslovakia . Annex XIV Add 'Czechoslovakia .